[Cite as Pertuset v. Hull, 2020-Ohio-6942.]




                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                               SCIOTO COUNTY

CARL PERTUSET, ET AL.,            :
                                  :
     Plaintiffs-Appellants,       :   Case No. 18CA3852
                                  :
     vs.                          :
                                  :   DECISION AND JUDGMENT
BRANDON HULL, ET AL.,             :   ENTRY
                                  :
    Defendants-Appellees          :
                                  :
_____________________________________________________________
                            APPEARANCES:

Tyler E. Cantrell, Office of Young & Caldwell, LLC, West Union, Ohio, for
Appellants.

Stephen C. Rodeheffer, Office of Stephen C. Rodeheffer, Portsmouth, Ohio,
for Appellees.
_____________________________________________________________

Smith, P.J.

        {¶1} On September 20, 2018, the trial court granted judgment in favor

of Brandon and Jeana Hull, defendants/appellees, against Carl and Vera

Pertuset, plaintiffs/appellants, and various additional plaintiffs/appellants, on

all counts of plaintiffs/appellants’ amended complaint for conversion,

replevin, and associated damages. Upon review of the record, we find we do

not have jurisdiction to consider the merits of this appeal as the September
Scioto App. No. 18CA3852                                                     2


20, 2018 Decision &Order is not a final appealable order. Accordingly, the

appeal is hereby dismissed.

            FACTUAL AND PROCEDURAL BACKGROUND

      {¶2} Carl and Vera Pertuset (“Appellants”) once owned a large family

farm in the northwest area of Scioto County. The property, designated

parcel number 23-0528 on the Scioto County Auditor’s records, consists of a

181.458-acre tract of land. During Appellants’ ownership of the farm, they

entered into a mortgage loan agreement with American Savings Bank

(“American”), and unfortunately later defaulted on their mortgage payments.

In 2009, a complaint in foreclosure, Scioto County Common Pleas Court

Case No. 09CIE140, was commenced by Farm Credit of America, PCA

(“Farm Credit”) against Appellants and various named defendants including

American. American filed a timely answer and also asserted a cross-claim

in foreclosure against Appellants. Over the course of nearly ten years,

Appellants have vigorously challenged the foreclosure and associated

proceedings. See Am. Savs. Bank v. Pertuset, 4th Dist. Scioto No.

11CA3442, 2013-Ohio-566, (“Pertuset I”); Am. Savs. Bank v. Pertuset, 4th

Dist. Scioto No. 13CA3564, 2014-Ohio-1290 (“Pertuset II”); and Scioto

Cty. Bd. Of Commrs./Revolving Loan Fund Bd. v. McDermott Industries,

L.L.C., 4th Dist. Scioto No. 12CA3504, 2014-Ohio-240. In Pertuset II, this
Scioto App. No. 18CA3852                                                      3


Court found that the original 2011 grant of summary judgment and decree in

foreclosure to American as holding the first lien on the real property, “stands

valid as the law of the case, as affirmed once by this Court.” Id. at ¶ 22.

      {¶3} Appellants’ current appeal relates to the sale of Appellants’ farm

to Brandon and Jeanna Hull (“Appellees”) at the Scioto County Sheriff’s

sale on November 14, 2012. On September 8, 2014, the trial court filed a

judgment entry confirming the sale. On October 27, 2014, the trial court

filed another judgment entry ordering deed and distribution to Appellees. In

November 2014, Appellees filed a writ of possession. On January 15, 2015,

the Sheriff executed the writ and Appellants’ were forcibly removed from

the farm.

      {¶4} The instant action, Scioto County Common Pleas Court Case

Number 2015CIH163, was commenced nearly ten months later, on October

26, 2015, by the filing of Appellants’ complaint for conversion,

compensatory and punitive damages, against Appellees. Appellants also

joined with additional plaintiffs: Jake Pertuset; Donald Osborne; Steve

Armstrong; and Rob Parsley. John and Jane Doe, Unknown Occupants, and

Farm Credit were also named as defendants.

      {¶5} Appellants Carl and Vera Pertuset alleged ownership of personal

property, family heirlooms, and livestock which remained at the farm on
Scioto App. No. 18CA3852                                                       4


January 15, 2015, after Mr. and Mrs. Pertuset were forcibly removed.

Additionally, Donald Osborne alleged he kept several horses on the Pertuset

farm. Jake Pertuset alleged he kept livestock, stored corn and hay, and kept

numerous pieces of farming equipment and a Frick circle sawmill at the

farm. Rob Parsley alleged he kept cattle, hogs, chickens, and an all-terrain

vehicle at the farm. Steve Armstrong alleged he kept several cows at the

farm.

        {¶6} The complaint further alleged that after Appellants were

removed on January 15, 2015, Appellees allegedly caused the Appellants’

personal property and livestock to be removed and/or destroyed. Farm

Credit took possession of the Frick sawmill. Appellants alleged injury and

damage as a result of Appellees’ wrongful conduct. Appellants demanded

judgment in their favor on the basis of wrongful conversion, compensatory

and punitive damages, costs and attorney fees.

        {¶7} Appellees filed a timely answer and counterclaim against

Appellants. On December 14, 2015, Appellees filed a Motion to Deposit

Money into Court Registry. In the motion, Appellees informed that at the

time they took possession of the property livestock remained on the

premises. Appellees were unfamiliar with and unequipped to care for the

livestock. Therefore, Appellees sold the livestock at auction and were in
Scioto App. No. 18CA3852                                                       5


possession of the sum of $19,723.51 in proceeds. Appellees requested

permission to deposit the proceeds from the sale of the livestock with the

court. In the motion, Appellees also expressed their willingness to deliver

the proceeds “to whatever party may be entitled to the same.” The trial court

subsequently granted Appellees’ motion.

      {¶8} Farm Credit filed a timely answer and counterclaim against Jake

Pertuset. Written discovery ensued. The matter was eventually scheduled

for jury trial, continued, and rescheduled several times. On June 3, 2016,

Appellants filed an amended complaint asserting an additional claim for

replevin. Farm Credit again filed a timely answer and counterclaim.

Appellees, however, filed a motion to strike and request for hearing.

Appellees argued that Appellants’ amended complaint was not properly

before the court and was required to be stricken from the record pursuant to

Civ.R. 12(F). Appellees pointed out that they had filed their responsive

pleading to the original complaint and argued that Appellants failed to

follow the proper procedure by failing to seek leave of court pursuant to

Civ.R. 15(A) before filing the amended complaint.

      {¶9} Appellants filed a memorandum in opposition to the motion to

strike the amended complaint. Appellants asserted that during a May 5,

2016 hearing in chambers their attorney requested leave to file the amended
Scioto App. No. 18CA3852                                                        6


complaint to assert the cause of action for replevin and that the trial court

had granted the oral motion for leave. Appellants requested the trial court

deny the motion to strike. Appellants further requested that the trial court

note for the record that the oral motion for leave to amend the complaint had

been granted on May 5, 2016. The trial court neither ruled on the motion to

strike nor filed the requested entry clarifying the matter.

      {¶10} In August 2016, Farm Credit filed a motion for summary

judgment. Generally, Farm Credit moved the court to dismiss Appellants’

amended complaint as to Farm Credit because Farm Credit was the legal

owner of the Frick sawmill as adjudicated in the foreclosure case. As such,

Farm Credit concluded that Jake Pertuset’s claims were barred by the

doctrine of res judicata.

      {¶11} Also in August 2016, Appellants’ counsel, Attorney Bruce

Broyles, filed a motion for leave to withdraw as counsel for Appellants. In

September 2016, the trial court granted Attorney Broyles’ motion.

Appellants obtained new trial counsel, Attorney Cantrell, in November

2016. The matter proceeded with written discovery and depositions. A jury

trial was scheduled for July 23, 2018.

      {¶12} In May 2017, Appellees’ counsel was permitted to withdraw

and Attorney Rodeheffer undertook representation of Appellees.
Scioto App. No. 18CA3852                                                        7


Attorney Rodeheffer deposed all Appellants. Carl and Vera Pertuset’s

depositions were quite lengthy. Generally, Mr. and Mrs. Pertuset testified as

to their acquisition of the farm; Carl’s poor health; the foreclosure action;

the livestock and personal property located on the farm in late 2014-early

2015; and their forcible removal from the property by the Scioto County

Sheriff. The other appellants testified as to the specific pieces of personal

property located on the farm and their understanding, or lack of

understanding, as to whether or not they should retrieve their property prior

to the sheriff’s sale.

       {¶13} On May 31, 2018, Appellees filed a motion for summary

judgment. Appellants filed a memorandum contra to the motion for

summary judgment. On September 20, 2018, the trial court granted

judgment in favor of Appellees. On October 3, 2018, Appellees voluntarily

dismissed their counterclaims against Appellants.

       {¶14} On October 11, 2018, Appellants timely appealed the trial

court’s decision granting summary judgment.

                           A. STANDARD OF REVIEW

       {¶15} In Stepp v. Starrett, 4th Dist. Vinton No. 18CA714, 20019-

Ohio-4707, this court recently observed at ¶ 3:

       Appellate courts “have such jurisdiction as may be provided by
       law to review and affirm, modify, or reverse judgments or final
Scioto App. No. 18CA3852                                                    8


      orders of the courts of record inferior to the court of appeals
      within the district[.]” Section 3(B)(2), Article IV, Ohio
      Constitution; see also R.C. 2505.03(A). If a court's order is not
      final and appealable, we have no jurisdiction to review the
      matter and must dismiss the appeal. Eddie v. Saunders, Gallia
      App. No. 07CA7, 2008-Ohio-4755, at ¶ 11. If the parties do
      not raise the jurisdictional issue, we must raise it sua sponte.
      Ray v. Wal-Mart Stores, Inc., 4th Dist. Washington No.
      10CA27, 2011-Ohio-5142, ¶ 8 citing Sexton v. Conley, 4th Dist.
      Scioto No. 99CA2655, 2000 WL 1137463, (Aug. 7, 2000), at
      *2.

                            A. LEGAL ANALYSIS

   {¶16} Appellants have appealed from the trial court’s Decision & Order

entered September 20, 2018. The trial court found as follows:

      It is hereby Ordered, that upon their motion for summary
      judgment, defendants Brandon Hull and Jeana Hull are granted
      judgment in their favor and against all plaintiffs on all counts of
      plaintiffs’ amended complaint.

  {¶17} The trial court’s decision made no ruling relative to the

distribution of the $19,723.51 in funds deposited with the court in

June 2016. As a result, we find the trial court’s September 20, 2018

Decision & Order, which granted Appellees summary judgment as to

all claims against them, does not constitute a final appealable order.

See Kilcoyne Properties, LLC v. Fischbach, 5th Dist. Licking No.

02CA107, 2003-Ohio-2751, at ¶ 19. Thus we have no jurisdiction to

consider the appeal. It is hereby dismissed.

                                       APPEAL DISMISSED
Scioto App. No. 18CA3852                                                        9


                           JUDGMENT ENTRY

      It is ordered that the APPEAL BE DISMISSED. Costs shall be
divided equally between the parties.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Scioto County Common Pleas Court to carry this judgment into
execution.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Abele, J. and Hess, J., concur in Judgment and Opinion.


                                 For the Court,


                                 __________________________________
                                 Jason P. Smith
                                 Presiding Judge


                           NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.